HIBERNIA CORPORATION
EARLY RETIREMENT AGREEMENT

EXHIBIT A
BUSINESS PROTECTION AGREEMENT

        THIS BUSINESS PROTECTION AGREEMENT (the “Protection Agreement”) is made
and executed as of the 3rd day of June, 2003 (the “Effective Date”), by and
among Richard G. Wright, an individual of the full age of majority (the
“Officer”), Hibernia Corporation, a Louisiana corporation, and Hibernia National
Bank, a national banking association organized and existing under the laws of
the United States (Hibernia Corporation and Hibernia National Bank, together
with its and their direct and indirect subsidiaries, are collectively referred
to herein as “Hibernia”). The Protection Agreement constitutes the Exhibit “A”
referenced in that certain Early Retirement Agreement made and executed as of
the 3rd day of June, 2003 among Officer and Hibernia (the “Retirement
Agreement”).

        WHEREAS, pursuant to the Retirement Agreement, Hibernia and Officer have
agreed that as of May 6, 2003, Officer will voluntarily resign and take early
retirement (the “Separation Date”); and

        WHEREAS, in connection with such retirement, Hibernia and Officer wish
to enter into this Protection Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, the parties hereto agree as follows:

        1.        Payment. In the event that Officer does not accept or commence
employment directly or indirectly (as an employee, agent, independent
contractor, consultant (except as provided below), partner, licensor or
otherwise) with a financial institution or financial services company with one
or more banking offices in the Restricted Area (as defined below) between the
Separation Date and the first anniversary of the Separation Date, on the first
anniversary of the Separation Date Hibernia will pay to Officer (or to Officer’s
estate or beneficiary in the event of the death of Officer) the amount of Two
Hundred Thirty One Thousand, Three Hundred and NO/100 ($231,300.00) Dollars,
payable in a single payment subject to federal and state income and employment
taxes (using, for federal tax withholding, the then current federal supplemental
tax withholding rate). No payment under this Protection Agreement shall be due
if Officer accepts or commences employment directly or indirectly (as an
employee, agent, independent contractor, consultant (except as provided below),
partner, licensor or otherwise) with a financial institution or financial
services company with one or more banking offices in the Restricted Area (as
defined below) between the Separation Date and the first anniversary of the
Separation Date. Notwithstanding the foregoing, consulting arrangements that
satisfy each and every one of the following conditions are not covered by the
term “employment” for purposes of the two preceding sentences: (i) no consulting
arrangement lasts for a period of more than 90 days with a single company (or
its parent, subsidiaries or affiliates) during the time period covered by the
two preceding sentences, (ii) no consulting arrangement is entered into with any
company with consolidated assets of $1 billion or more (or with any parent,
subsidiaries or affiliates of such company), (iii) no consulting arrangement is
entered into with any company listed on Appendix A to this Protection Agreement
(or with any of their parents, subsidiaries or affiliates), (iv) any consulting
arrangement relates only to credit policy and practice generally and no
consulting arrangement relates to or requires advice with respect to any
specific credit relationships or potential credit relationships, (v) no
consulting arrangement requires the Officer directly or indirectly to assist any
company in soliciting, obtaining, arranging for or making any loan (or to advise
any company with respect thereto) and the Officer will not directly or
indirectly assist any company in soliciting, obtaining, arranging for or making
any loan (or advise any company with respect thereto) and (vi) no consulting
arrangement involves Officer’s solicitation, inducement, recruitment,
encouragement, advice or counsel to any customer of Hibernia to do business with
another entity or the Officer’s employment, solicitation, inducement,
recruitment, encouragement, advice or counsel to any employee or agent of
Hibernia to leave their employment.

        2.        Restricted Area. For purposes of this Protection Agreement,
the Restricted Area shall be defined to mean all of the following parishes and
counties in the States of Louisiana and Texas: (i) the following parishes in the
State of Louisiana: Allen, Ascension, Assumption, Avoyelles, Bossier, Caddo,
Calcasieu, Cameron, Claiborne, De Soto, East Baton Rouge, East Carroll, Iberia,
Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Madison,
Morehouse, Orleans, Ouachita, Rapides, St. Bernard, St. Charles, St. John the
Baptist, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Vermilion, Washington,
Webster and West Carroll and (ii) the following counties in the State of Texas:
Anderson, Angelina, Bowie, Camp, Cass, Cherokee, Colin, Dallas, Denton, Gregg,
Harris, Harrison, Jefferson, Lamar, Nacogdoches, Orange, Smith, Travis and Wood.

        3.        Amendment; Waivers. This Protection Agreement may only be
amended or modified by an agreement in writing among the parties hereto. The
failure by any party to enforce any of its rights hereunder shall not be deemed
to be a waiver of such rights, unless such waiver is an express written waiver
which has been signed by the waiving party. Waiver of any one breach shall not
be deemed to be a waiver of any other breach of the same or any other provision
hereof.

        4.        Governing Law. This Protection Agreement shall be governed by,
and interpreted in accordance with the laws of the State of Louisiana applicable
to agreements made and entirely to be performed within such State without
reference to conflicts of laws principles.

        5.        Expenses. Each party hereto will bear all expenses incurred by
him or it in connection with this Protection Agreement, including the fees,
expenses and disbursements of his or its counsel and advisors.

        6.        No Assignment. Except by operation of law, neither party
hereto may assign any of his or its rights or obligations under this Protection
Agreement to any other person without the prior written consent of the other
party.

        7.        Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and sufficient if delivered
personally, if sent by registered or certified mail, postage prepaid, or if sent
by a nationally recognized overnight delivery service to the addresses listed
below and shall be deemed to have been given as of the date so personally
delivered or three days after being so mailed or as of the date delivered by an
overnight delivery service: If to Hibernia: Michael S. Zainey, Human Resources
Director, Hibernia National Bank, 225 Baronne Street, 26th Floor, New Orleans,
LA 70112; and if to Officer: [address]. Either party may change the address to
which notice shall be given by providing notice of such change in accordance
with the provisions of this paragraph 7.

        8.        Arbitration. In the event that any dispute arises in
connection with, relating to, or concerning this Protection Agreement, or in the
event of any claim for breach or violation of any provision of this Protection
Agreement, in accordance with the Federal Arbitration Act, the parties agree
that such dispute or claim will be resolved exclusively by arbitration. Any
arbitration proceeding related to this Protection Agreement will be conducted in
accordance with the rules of the American Arbitration Association (“AAA”).
Hibernia and Officer agree that any such dispute or claim will be presented to a
single arbitrator selected by mutual agreement of the parties (or, if the
parties cannot mutually agree on an arbitrator, the arbitrator will be selected
in accordance with the rules of the AAA). All determinations of the arbitrator
will be final and binding in accordance with applicable law. The venue for any
arbitration proceeding under this paragraph 8 and the venue for any judicial
proceeding related to this arbitration provision (including a judicial
proceeding to enforce this provision) will be in New Orleans, Louisiana.

        9.        Headings. The headings in this Protection Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Protection Agreement.

        10.        Severability. In the event any provision of this Protection
Agreement shall be held to be illegal, invalid or unenforceable for any reason,
the illegality, invalidity or unenforceability thereof shall not affect the
remaining provisions hereof, but such illegal, invalid or unenforceable
provision shall be fully severable and this Protection Agreement shall be
construed and enforced as if the illegal, invalid or unenforceable provision had
never been included herein.

        11.        Entire Agreement. This Protection Agreement and the
Retirement Agreement referred to herein supersede any and all oral or written
agreements and understandings heretofore made relating to the subject matter of
such Agreements and contain the entire agreement of the parties relating to the
subject matter of such Agreements. The terms and conditions of this Protection
Agreement shall inure to the benefit of and be binding upon the parties hereto,
and their respective successors. Nothing in this Protection Agreement is
intended to or shall be construed to confer upon or to give any person other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Protection Agreement except as expressly provided herein.
This Protection Agreement may be executed in counterparts, each of which shall
be deemed to constitute an original and all of which together shall constitute
one agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Protection
Agreement effective as of the Effective Date set forth above.

HIBERNIA CORPORATION HIBERNIA NATIONAL BANK By:________________________
By:________________________ Name:______________________
Name:______________________ Title:_____________________
Title:_____________________ Date:______________________
Date:______________________ Officer: ________________________ Richard G. Wright
Date:___________________






         APPENDIX A TO BUSINESS PROTECTION AGREEMENT


        The companies referred to in Section 1, subpart (iii) of the Business
Protection Agreement executed as of June 3, 2003 by and among Richard G. Wright,
Hibernia Corporation and Hibernia National Bank are as follows: AmSouth
Bancorporation, Bank of America Corporation, Bank One Corporation, Citigroup
Inc., Compass Bancshares, Inc., Hancock Holding Company, JP Morgan Chase & Co.,
Regions Financial Corporation, SouthTrust Corporation, Union Planters
Corporation or Wells Fargo & Company.